             Case 1:19-cr-00020-RDB Document 19 Filed 05/01/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

Chambers of                                                        U.S.Courthouse - Chambers 5D
Richard D. Bennett                                                 101 W. Lombard Street
United States District Judge                                       Baltimore, MD 21201
Northern Division                                                  Tel: 410-962-3190
                                                                   Fax: 410-962-3177
                                          May 1, 2019

                                       LETTER ORDER

TO COUNSEL OF RECORD

       RE:     USA v. Paul Alexander
               Criminal No. RDB-19-020

Dear Counsel:

       In response to the Defendant’s Motion to Compel (ECF#18), the Court held a

telephone conference today. The Defendant’s Motion is DENIED. Counsel for the

Defendant shall have until May 31, 2019 to inspect and perform scientific studies and

analysis of the seized controlled substances suspected to be fentanyl.

       The Scheduling Order in this case is AMENDED and counsel for the Defendant

shall file any Pre-trial Motions on or before June 15, 2019. The Motions Hearing

scheduled for June 25, 2019 is CANCELLED and shall be rescheduled as necessary.

The Pretrial Conference remains scheduled for September 16, 2019 at 4:30. p.m. and

the Jury Trial in this case remains firmly scheduled for September 23, 2019.

       Although informal in format, this letter nonetheless constitutes an Order of Court

and the Clerk is directed to docket it as such.

                                    Sincerely,

                                      /s/
                                    Richard D. Bennett
                                    United States District Judge
